Citation Nr: 0710486	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1151.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from December 
1966 to September 1970.  He served aboard the U.S.S. 
Enterprise which was in the official waters of Vietnam on 
three occasions from March to June 1969 but the personnel 
records do not contain enough information to make a 
definitive statement regarding in-country service.  His 
military decorations include the Vietnam Service Medal.  He 
died on October [redacted], 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant was scheduled for a travel board hearing in 
February 2007, but she did not report for her hearing.  She 
has not offered an explanation for her absence or requested 
that her hearing be rescheduled.  Accordingly, the Board will 
review her case as if she withdrew her request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (2006). 

The claim for service connection for the cause of the 
veteran's death is based on alleged inservice exposure to 
both radiation and herbicides.  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  


FINDING OF FACT

The greater weight of the probative and competent evidence is 
that there was no carelessness, negligence, lack of proper 
skill or error in judgment on the part of VA health care 
providers in not arriving at a proper diagnosis of the 
veteran's fatal cancer in a timely manner or in providing 
care and treatment prior to and after the time that the fatal 
carcinoma was first diagnosed.  


CONCLUSION OF LAW

The requirements for DIC under the provisions of 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R § 3.159.  But, VA is not required to 
provide a predecisional adjudication of what evidence is 
needed to grant a claim because "the duty to notify deals 
with evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify claimants of the information and 
medical or lay evidence needed to substantiate a claim, which 
information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, a timing defect may be cured by compliance with 
proper remedial measures which are the issuance of a 
compliant VCAA notice followed by readjudication (by either a 
rating decision or a Statement of the Case (SOC) or 
Supplemental SOC (SSOC)), thereby providing a claimant a 
meaningful opportunity to participate in the claim 
processing.  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006) (citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 492 
(2006) and Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004)).  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield  v. Nicholson, 
444 F.3d at 1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  

"[A]n [SOC] that complies with all applicable due process 
and notification requirements constitutes a readjudication 
decision" and there is no statutory or regulatory 
prohibition on the use of an SSOC to announce a decision 
after the readjudication of a claim.  Mayfield v. Nicholson, 
No. 02-1077, slip op. (U.S. Court of Appeals for the Federal 
Circuit December 21, 2006) (citing Prickett, 20 Vet. App. at 
377-78).  

Even if a cover letter to a Statement of the Case (SOC) 
states that it is not a decision on the appeal and advises 
that additional evidence, it does states that the benefit was 
denied and provides the reasoning therefore.  So, taken in 
context, an SOC cover letter is not a description of the SOC 
as a "nonadjudicative" decision but simply notice that the 
SOC is not the final decision on an appeal.  Mayfield v. 
Nicholson, No. 02-1077, slip op. (U.S. Court of Appeals for 
the Federal Circuit December 21, 2006).  

A review of the record shows the appellant was provided with 
VCAA notice prior to the initial December 2003 adjudication 
by letter, dated in November 2003.  However, this 
specifically addressed only the claim for service connection 
for the cause of the veteran's death due to disability or 
disabilities of service origin.  It did not specifically 
address what was needed to prevail in the claim for DIC under 
38 U.S.C.A. § 1151.  

However, the appellant was provided a copy of the December 
2003 rating decision which is appealed and which, in part, 
denied DIC under 38 U.S.C.A. § 1151.  That decision set forth 
the governing law and regulations and discussed the evidence 
on file in relation to the governing law and regulations.  
Moreover, this was again done in the March 2004 SOC.  So, the 
appellant was well aware that competent medical evidence was 
needed to link the veteran's death to VA action or inaction.  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  

However the action of the RO described above cured the 
procedural defect because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument, which she did, and evidence, and to address the 
issues at a hearing but she failed to attend a scheduled 
travel Board hearing.  

For these reasons, the appellant has not been prejudiced by 
timing of the 38 C.F.R. § 3.159 notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Here, the December 2003 rating decision denying DIC under 
38 U.S.C.A. § 1151 and  the SOC confirming that denial did 
not cite the law and regulations governing effective dates.  
Assuming that the holding in Dingess, Id., is applicable in 
the circumstances of this case, if the claim for DIC under 
38 U.S.C.A. § 1151 is denied, the rating and effective date 
matters are moot but if granted these matters would be 
initially addressed by the RO.  Also, after VCAA notice is 
given as to an original claim, further VCAA notice of 
"downstream" issues, e.g., an initial rating or effective 
date, is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  So, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected. 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358. A VA General Counsel Opinion held that under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributable to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  VAOPGCPREC 5-2001 
(Feb. 5, 2001).  For claims filed prior to January 1, 1997, a 
claimant is not required show fault or negligence in medical 
treatment.  Brown v. Gardner, 115 S. Ct. 552 (1994) (language 
of statute was plain and did not require a showing of fault).  
The appellant filed this claim following the veteran's death 
on October [redacted], 2003, and therefore, must show some degree of 
fault or negligence in medical treatment or as was explained 
in the General Counsel Opinion, disability or death due to a 
preexisting condition when occurring as a result of VA 
treatment or examination only if a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability results from VA hospitalization or 
treatment.  First, it is necessary to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, not 
merely coincidental therewith.  The mere fact of aggravation 
alone will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, examination or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).  
Second, compensation is not payable for necessary 
consequences or medical or surgical treatment properly 
administered with the expressed or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.353(c)(3).  




Background

The veteran's death certificate shows that he died on October 
[redacted], 2003, at age 55 of esophageal cancer and that there were 
an unspecified number of months between onset of that disease 
and his death.  No autopsy was performed.  

The veteran was hospitalized at the Harris Methodist Hospital 
in Ft. Worth in July 1999 when it was noted that he had 
smoked for at least 30 years, and that although he had now 
quit smoking, in the past he had smoked at least 3/4 of a pack 
of cigarettes daily.  A private treatment record in June 2001 
noted that he had decreased breath sounds due to smoking.  In 
February 2002 it was not clear how much anoxic encephalopathy 
the veteran had due to difficulty in intubation after a 
myocardial infarction.  A history of gastroesophageal reflux 
disease (GERD) was noted. 

The veteran was first seen by VA in April 2003, at which time 
he weighed 190 lbs.  When seen later in April and again in 
May 2003, and on June 4th, when he weighed 182 1/2 lbs, he had 
no complaint of difficulty swallowing.  On June 17, 2003, he 
complained of difficulty swallowing for the past 2 months and 
having lost 15 lbs.  The initial diagnosis was GERD with 
dysphasia, for which he was given medication.  In July 24, 
2003 he complained that he could not swallow food and 
reported having lost 30 lbs.  A CT scan was to be scheduled 
because of a possible neoplasm.  An esophogram revealed a 
mass with partial obstruction of the esophagogastric junction 
and a neoplasm of unspecified nature was diagnosed.  An 
August 1, 2003, esophageal biopsy revealed invasive 
adenocarcinoma.  An August 1, 2003, CT scan revealed a low 
density mass encasing the gastroesophageal junction with an 
enhancing mass medial to the primary site, representing 
either lymph node or direct extension.  Many enhancing 
lesions were present in the liver.  The findings indicated 
gastroesophageal cancer with metastasis to the liver and 
possible metastasis to the gastrohepatic lymph nodes.  

The veteran was given palliative treatment, including 
radiation therapy but his health declined and he died on 
October [redacted], 2003.  

Analysis

Essentially, the appellant asserts that treating VA medical 
personnel did not diagnosis the veteran's fatal cancer in a 
timely manner and that this led to his death.  She relates 
that her husband's complaints of difficulty swallowing and 
weight loss were ignored and not properly investigated, and 
that this delayed appropriate treatment until X-rays revealed 
the cancer which caused his death.  It is not alleged that 
the veteran did not receive the proper or appropriate 
treatment but only that it was not rendered soon enough 
because of the delay in arriving at the correct diagnosis. 

Although he had no complaint of difficulty swallowing when 
seen in April and May 2003, there was only five weeks between 
his first such complaint on June 17th and the esophogram 
which revealed cancer on July 24th.  At the time of the first 
complaint, on June 17th, the diagnosis was GERD which was 
consistent with his past history of that disorder.  It was 
because he had complained of weight loss on June 17th and 
weight loss was again noted on July 24th, together with an 
inability to swallow food, that tests were scheduled.  A 
biopsy one week later revealed the cancer was invasive and a 
CT scan demonstrated that it had already undergone extensive 
metastasis.  

While it is understandable that the appellant is upset at the 
loss of her spouse, the evidence does not on its face suggest 
any fault on the part of VA treating personnel.  

The Board has the responsibility of weighing the evidence - 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same.  See 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

At the same time, the Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).   

Where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of a nexus or relationship between the disability, in this 
case the progression of the veteran's fatal cancer, and lack 
of proper and timely VA care or treatment is required to 
support the claim.  The appellant is a layperson and, so, is 
not competent to render a medical opinion as to the required 
nexus, which is essentially a medical determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, there is no competent medical evidence of the required 
nexus.  

For these reasons, the Board rejects the appellant's personal 
opinion as favorable evidence of a nexus between the 
progression of the veteran's fatal cancer and lack of proper 
and timely VA care or treatment.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (a medical opinion is inadequate when it 
is unsupported by clinical evidence).  

Because the Board may consider only independent medical 
evidence to support its findings, and for the reasons 
expressed, there is no medical evidence favorable to the 
claim as to the required nexus element.  So, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b), and entitlement to DIC under 38 
U.S.C.A. § 1151 is not warranted.  


ORDER

The claim for DIC under the provisions of 38 U.S.C. § 1151 is 
denied.  



___________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


